N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06153 Integrity Managed Portfolios (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: July 31 Date of reporting period: April 29, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS KANSAS MUNICIPAL FUND Schedule of Investments April 29, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.4%) Education (0.9%) KS Dev Fin Auth Sales Tax Rev K-St-Olathe Innovation-L1 5.000% 09/01/39 $ 200,000 $ 220,462 KS Dev Fin Auth Rev Wichita ST Univ Student Hsg 5.000% 06/01/27 250,000 286,923 507,385 General Obligation (45.4%) Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/27 250,000 303,400 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/28 250,000 299,958 Bourbon Cnty KS USD #234 (Fort Scott) 5.000% 09/01/29 250,000 297,110 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/30 250,000 296,353 Bourbon Cnty KS USD #234 (Fort Scott) 5.000 % 09/01/31 500,000 589,820 Butler Cnty KS USD #402 5.250% 09/01/21 560,000 617,792 Butler Cnty KS USD #402 4.000% 09/01/30 250,000 285,070 Butler Cnty KS USD #385 5.000% 09/01/18 500,000 547,365 Cowley Cnty KS USD #470 5.500% 09/01/21 100,000 110,153 Cowley Cnty KS USD #470 4.750% 09/01/27 490,000 539,196 Dickinson Cnty KS USD #473 5.000% 09/01/27 325,000 368,875 Dickinson Cnty KS USD #473 4.400% 09/01/29 100,000 111,530 Douglas Cnty KS USD #348 Baldwin GO 4.000% 09/01/30 250,000 288,930 Douglas Cnty KS USD #491 Eudora 5.500% 09/01/24 250,000 275,568 Douglas Cnty KS USD #491 Eudora 5.000% 09/01/23 375,000 424,298 Douglas Cnty KS USD #491 Eudora 5.125% 09/01/29 250,000 281,635 Ford Cnty KS Sales Tax - Ser A 4.500% 09/01/24 500,000 505,190 *Franklin Cnty KS USD #290 5.000% 09/01/40 3,000,000 3,431,070 Harvey Cnty KS USD #373 (Newton) 4.000% 09/01/18 250,000 270,760 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/23 200,000 221,144 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/25 1,000,000 1,105,720 Jackson Cnty KS USD #336 5.000% 09/01/29 250,000 290,818 Jackson Cnty KS USD #336 5.000% 09/01/34 250,000 282,658 #Johnson & Miami Cnty KS USD #230 3.500% 09/01/30 250,000 264,910 Johnson Cnty KS USD #231 5.000% 10/01/25 250,000 305,170 Johnson Cnty KS USD #233 4.000% 09/01/18 150,000 162,996 Junction City KS Ref & Impt 5.000% 09/01/25 250,000 260,470 Junction City KS Unlimited GO 4.250% 09/01/21 100,000 110,746 Junction City KS Unlimited GO 4.400% 09/01/22 100,000 110,762 Junction City KS Unlimited GO 4.500% 09/01/23 100,000 109,947 Leavenworth Cnty KS USD #mpt & Ref 5.250% 03/01/24 200,000 229,854 Leavenworth Cnty KS USD #453 4.750% 09/01/25 300,000 334,254 *Leavenworth Cnty KS USD #mpt & Ref 5.125% 03/01/29 1,000,000 1,148,370 Leavenworth Cnty KS USD #458 5.000% 09/01/29 500,000 595,740 Leavenworth Cnty KS USD #469 Lansing 4.000% 09/01/30 320,000 348,944 Wichita Cnty KS USD #467 (Leoti) 5.000% 10/01/18 100,000 110,607 Manhattan KS GO 5.000% 11/01/28 130,000 142,156 Miami Cnty KD USD #368 5.000% 09/01/27 250,000 290,813 Miami Cnty USD #416 Louisburg 5.000% 09/01/20 275,000 279,125 Montgomery Cnty KS USD #446 5.000% 09/01/33 250,000 265,570 Neosho Cnty KS USD #413 4.000% 09/01/31 250,000 272,188 Newton KS Unlimited GO 5.000% 09/01/21 100,000 114,627 Newton KS Unlimited GO 4.750% 09/01/29 435,000 478,269 Olathe KS GO 4.000% 10/01/19 100,000 101,448 Park City KS 5.100% 12/01/20 200,000 229,944 Park City KS 5.500% 12/01/24 100,000 116,383 Park City KS 6.000% 12/01/29 500,000 590,730 Park City KS GO Ref & Impr 5.375% 12/01/25 250,000 288,415 Salina KS GO 4.625% 10/01/27 200,000 208,852 Scott Cnty KS Ref GO 5.000% 04/01/32 500,000 606,520 Sedgwick Cnty KS USD #261 5.000% 11/01/21 245,000 261,937 Sedgwick Cnty KS USD #261 5.000% 11/01/21 5,000 5,352 Sedgwick Cnty KS USD #262 5.000% 09/01/24 250,000 275,320 Sedgwick Cnty KS USD #262 5.000% 09/01/18 100,000 110,473 Sedgwick Cnty KS USD #262 5.000% 09/01/28 485,000 536,032 Sedgwick Cnty KS USD #262 5.000% 09/01/28 15,000 16,264 Sedgwick Cnty KS USD #265 (Goddard) 4.250% 10/01/20 750,000 821,048 Sedgwick Cnty KS USD #265 (Goddard) 4.500% 10/01/26 250,000 274,233 Sedgwick Cnty KS USD #266 Maize Sch 5.250% 09/01/19 225,000 246,989 Sedgwick Cnty KS USD #266 Maize Sch 5.250% 09/01/20 360,000 398,369 Seward Cty KS Unlimited GO Hosp Ref & Impt 5.000% 08/01/40 500,000 560,070 Seward Cty KS USD #480 GO 5.000% 09/01/34 500,000 569,370 Seward Cty KS USD #480 GO 5.000% 09/01/33 500,000 574,725 Seward Cty KS USD #480 GO 4.250% 09/01/39 500,000 536,410 Wichita KS GO 4.500% 09/01/22 150,000 158,448 Wichita KS GO 4.750% 09/01/27 180,000 189,758 Wyandotte Cnty KS GO 5.000% 08/01/19 150,000 151,697 Wyandotte Cnty KS GO 5.000% 08/01/25 250,000 263,428 Wyandotte Cnty KS GO 5.000% 08/01/27 500,000 526,855 Wyandotte Cnty KS USD #202 5.250% 09/01/18 100,000 111,310 Wyandotte Cnty KS USD #202 5.000% 09/01/25 250,000 304,812 26,715,123 Health Care (21.8%) Ashland KS Public Bldg Commission Revenue 5.000% 09/01/30 1,020,000 1,103,110 Ashland KS Public Bldg Commission Revenue 5.000% 09/01/35 500,000 533,240 KS Dev Fin Auth Lease Rev Univ KS Tenant 5.000% 06/15/39 1,000,000 1,083,450 KS Dev Fin Auth Rev Adventist Health 5.150% 11/15/23 250,000 283,177 KS Dev Fin Auth Rev Adventist Health 5.250% 11/15/24 250,000 284,267 KS Dev Fin Auth Rev Adventist Health 5.500% 11/15/29 100,000 113,652 KS Dev Fin Auth Rev Sisters Leavenworth-Ser A 5.000% 01/01/40 500,000 544,985 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 11/15/22 500,000 501,435 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/32 410,000 433,882 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/36 500,000 520,360 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/25 250,000 273,235 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/35 1,000,000 1,079,470 KS Dev Fin Auth Hlth Facs Rev (KU Hlth Sys) 5.000% 03/01/28 755,000 839,341 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 4.125% 11/15/27 100,000 109,852 Lawrence KS (Mem Hosp) Rev 5.125% 07/01/26 500,000 502,520 Lawrence KS (Mem Hosp) Rev 5.125% 07/01/36 300,000 302,067 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.500% 03/01/35 500,000 532,265 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/23 250,000 296,667 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/24 250,000 295,242 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/29 500,000 571,520 Olathe KS Hlth Facs Rev Olathe Med Ctr 5.000% 09/01/29 500,000 520,695 Olathe KS Hlth Facs Rev Olathe Med Ctr 5.000% 09/01/30 250,000 274,012 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/28 250,000 268,018 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/30 445,000 474,935 Univ KS Hosp Auth 5.000% 09/01/35 500,000 581,775 Univ KS Hosp Auth 5.000% 09/01/26 60,000 60,900 Univ KS Hosp Auth 5.000% 09/01/26 40,000 40,454 Wichita KS Hosp Rev (Via Christi Hlth Sys) 5.000% 11/15/29 300,000 366,363 12,790,889 Housing (0.3%) Kansas City KS Mtg Rev Rev 5.900% 11/01/27 10,000 10,001 KS Dev Fin Auth Rev (Sec. 8) Rev Ref. 6.400% 01/01/24 180,000 180,387 190,388 Other Revenue (16.6%) Butler Cnty KS Pub Bldg Impt Rev 4.500% 10/01/21 160,000 160,214 Dodge City KS Sales Tax Rev 5.000% 06/01/21 310,000 348,431 Dodge City KS Sales Tax Rev 4.400% 06/01/25 350,000 387,121 Dodge City KS Sales Tax Rev 4.500% 06/01/28 100,000 110,910 *Dodge City KS Sales Tax Rev 5.250% 06/01/31 1,000,000 1,131,570 KS Dev Fin Auth Rev KS Projs-Ser B 4.125% 05/01/31 500,000 531,565 KS Dev Fin Auth Rev Athletic Facs (K-St Athletics Inc) 5.000% 07/01/32 250,000 262,695 KS Dev Fin Auth Rev (KS St Proj) Unrefunded 5.000% 10/01/17 20,000 20,051 KS Dev Fin Auth Rev (KS St Proj) 5.000% 11/01/34 500,000 546,980 KS Dev Fin Auth Rev (Dept Admin) 5.000% 11/01/25 250,000 255,607 KS Dev Fin Auth Rev (KS St Proj) 4.100% 05/01/19 250,000 250,050 KS Dev Fin Auth Rev (KS St Proj) 5.250% 11/01/25 350,000 374,244 KS Dev Fin Auth Rev (KS St Proj) 5.000% 05/01/35 250,000 270,400 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.000% 03/01/28 250,000 266,110 Manhattan KS Sales Tax Rev Downtown Redev 5.250% 12/01/26 80,000 87,125 Manhattan KS Sales Oblig Rev North Proj Area - Downtown A 5.000% 12/01/26 500,000 534,150 Manhattan KS Sales Tax Rev 4.500% 12/01/25 500,000 556,340 *Manhattan KS Sales Tax Rev 5.000% 12/01/32 1,000,000 1,136,760 Neosho Cnty KS Sales Tax Rev 4.000% 10/01/23 500,000 546,510 Topeka KS Pub Bldg Commn Lease Rev Social & Rehab Proj 5.000% 06/01/22 255,000 281,237 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 4.000% 09/01/28 600,000 663,294 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/32 500,000 567,185 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/37 400,000 446,988 9,735,537 Transportation (1.0%) KS Dept of Transportation Highway Rev. 5.000% 09/01/35 250,000 305,480 KS Dev Fin Auth Rev (Road Revolving Fund) 4.625% 10/01/26 250,000 269,475 574,955 Utilities (11.4%) Burlington KS PCR (Gas & Elec) 4.850% 06/01/31 250,000 250,607 *KS Municipal Energy Agency (Jameson Energy Project) Rev 5.750% 07/01/38 1,000,000 1,197,250 KS Pwr Pool Elec Util Rev 4.500% 12/01/28 500,000 542,250 KS Pwr Pool Elec Util Rev 5.000% 12/01/31 750,000 825,487 Kansas Power Pool Elec Util Rev Dogwood Fac-Ser A 4.000% 12/01/31 500,000 534,270 Wichita KS Wtr & Swr Rev 5.000% 10/01/23 300,000 308,367 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/24 200,000 221,082 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/29 500,000 547,370 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/36 250,000 279,012 *Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/32 1,250,000 1,435,237 Wyandotte Cnty KS Govt Util Sys Rev Impt - Ser A 5.000% 09/01/35 500,000 583,105 6,724,037 TOTAL MUNICIPAL BONDS (COST: $53,313,521) $ 57,238,314 SHORT-TERM SECURITIES (2.3%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.245% (Cost: $1,369,011) 1,369,011 $ 1,369,011 TOTAL INVESTMENTS IN SECURITIES (COST: $54,682,532) (99.7%) $ 58,607,325 OTHER ASSETS LESS LIABILITIES (0.3%) 200,050 NET ASSETS (100.0%) $ 58,807,375 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. ^Variable rate security; rate shown represents rate as of April 29, 2016. #When-issued purchase as of April 29, 2016. NEBRASKA MUNICIPAL FUND Schedule of Investments April 29, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (94.8%) Education (24.5%) Douglas Cnty NE Edl Facs Rev Creighton Univ 5.500% 07/01/30 $ 350,000 $ 402,115 *Douglas Cnty NE Edl Facs Rev Creighton Univ 5.875% 07/01/40 1,500,000 1,733,235 Douglas Cnty NE Hosp Auth #2 (Boys Town Proj) 4.750% 09/01/28 200,000 213,796 Lincoln NE Ed & Fac Rev (Wesleyan Univ) 4.000% 04/01/32 750,000 794,782 NE St Colleges Student Fees (Wayne St College) 3.250% 07/01/36 500,000 503,425 Metropolitan Cmnty College Fort Omaha Campus Project 3.000% 03/01/36 500,000 491,140 NE Edl Fin Auth Rev Ref - Clarkson College Proj 5.050% 09/01/30 250,000 286,100 NE Elem & Secondary Sch Auth Ed Facs Rev 4.750% 09/01/28 250,000 268,438 Univ of NE Fac Corp Deferred Maintenance 5.000% 07/15/20 500,000 504,980 Univ of NE Brd of Regt (Sutudent Fees & Fac) 5.000% 07/01/35 1,500,000 1,800,135 Univ of NE Brd of Regt (Sutudent Fees & Fac) 5.000% 05/15/35 500,000 596,925 Univ of NE Rev 5.000% 05/15/33 250,000 305,802 Univ of NE Brd of Regt Student Facs 5.000% 05/15/32 250,000 261,533 Univ of NE Brd of Regt (Hlth & Rec Proj) 5.000% 05/15/33 600,000 639,834 Univ of NE Rev Lincoln Student 4.000% 07/01/24 250,000 269,645 Univ of NE Omaha Student Hsg Proj 4.500% 05/15/30 250,000 275,058 Univ of NE Omaha Student Hsg Proj 5.000% 05/15/35 275,000 310,753 Univ of NE (Univ of NE - Lincoln Student Fees) Rev 5.000% 07/01/42 1,000,000 1,128,490 Univ of NE Lincoln Student Facs 5.000% 07/01/38 250,000 283,923 11,070,109 General Obligation (16.5%) Douglas Cnty NE SD #010 4.000% 12/15/34 300,000 328,659 Douglas CNTY SCH DIST #59 Bennington 3.000% 12/15/35 500,000 494,300 Hall Cnty NE Ref GO 4.000% 12/15/29 250,000 254,363 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/33 500,000 596,125 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/39 500,000 582,005 Lincoln-Lancaster Cnty Neb Pub Bldg Lease Rev 4.000% 10/15/30 100,000 101,992 *Omaha NE (Convention Center) GO 5.250% 04/01/27 1,000,000 1,325,540 Omaha NE Various Purpose 4.250% 10/15/26 500,000 508,485 Omaha NE Unlimited GO 5.000% 10/15/25 250,000 283,252 Sarpy Cnty Sch Dist #27 Papillion-LA Vista GO 5.000% 12/01/28 250,000 274,970 Papio Missouri River NE Natural Res Dist GO 4.000% 12/15/24 250,000 262,263 Papio Missouri River NE Natural Res Dist GO 5.000% 12/15/26 250,000 273,057 Papio Missouri River NE Ref-Flood Protn & Wtr Quality Enhancement 4.000% 12/15/30 1,000,000 1,067,470 Ralston NE Arena GO 4.500% 09/15/31 500,000 508,165 Sarpy Cnty NE Sch Dist #37 Ref & Sch Bldg 5.000% 12/15/35 250,000 297,810 Scotts Bluff Cnty NE Sch Dist #32 GO 5.000% 12/01/31 250,000 304,293 7,462,749 Health Care (10.1%) Adams Cnty NE Hosp Auth #1 Hosp Rev (Mary Lanning Mem Hosp) 5.250% 12/15/33 250,000 274,063 Douglas Cnty NE Hosp Auth #002 (NE Med Ctr) 5.000% 11/15/16 250,000 255,000 Douglas Cnty NE Hosp Auth #002 Immanuel Group 5.500% 01/01/30 500,000 560,760 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 795,000 883,921 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 415,000 461,418 *Lancaster Cnty NE Hosp Auth #1 (BryanLGH Med Ctr Proj) 4.750% 06/01/21 1,000,000 1,003,020 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/23 250,000 290,742 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/24 250,000 289,680 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/25 250,000 289,045 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/32 250,000 280,315 4,587,964 Housing (1.9%) Lancaster Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 250,000 280,380 Sarpy Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 500,000 560,760 841,140 Other Revenue (8.0%) Lincoln NE West Haymarket Joint Pub Agy GO Fac 5.000% 12/15/42 750,000 856,890 NE Coop Republican Platte Enhancement Project River 5.125% 12/15/33 250,000 272,600 NE Coop Republican Platte Enhancement Project River 5.000% 12/15/38 160,000 170,238 NE Coop Republican Platte Enhancement Project River 3.850% 12/15/30 300,000 306,921 Omaha Convention Hotel Corp 5.000% 02/01/35 500,000 508,615 Omaha Pub Fac Corp Lease Rev Omaha Tech & Forestry Equip 4.000% 11/15/31 115,000 121,050 *Omaha NE Special Tax Rev 5.000% 02/01/27 1,000,000 1,175,490 Upper Republican Natural Resource District 4.000% 12/15/24 200,000 212,212 3,624,016 Transportation (1.3%) Lincoln NE Pkg Rev 5.500% 08/15/31 500,000 586,665 Utilities (32.5%) *Central Plains Energy Proj Rev 5.000% 09/01/27 1,000,000 1,153,040 Central Plains Energy Proj Rev 5.250% 09/01/37 500,000 565,295 Central Plains Energy Proj Rev 5.000% 09/01/42 500,000 548,735 Grand Island NE Sewer Sys Rev 5.000% 09/15/26 250,000 299,987 Hastings NE Comb Utility Rev Ref 4.000% 10/15/32 500,000 547,370 *Lincoln NE Elec Syst Rev 5.000% 09/01/37 1,000,000 1,156,880 Lincoln NE San Swr Rev 4.500% 06/15/29 250,000 257,160 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/25 275,000 318,692 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/27 400,000 456,004 Lincoln NE Wtr Rev 4.000% 08/15/25 250,000 271,937 Lincoln NE Wtr Rev 4.500% 08/15/34 250,000 269,760 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/24 750,000 846,638 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/26 250,000 281,750 Muni Energy Agy of NE Pwr Supply Sys Rev 5.125% 04/01/24 195,000 217,037 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/30 500,000 570,930 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/32 100,000 112,302 NE Pub Pwr Dist Rev 5.000% 01/01/41 250,000 292,305 NE Pub Pwr Dist Rev 5.000% 01/01/28 250,000 294,762 NE Pub Pwr Dist Rev 5.000% 01/01/30 500,000 587,755 Omaha NE Metro Util Wtr Dist Rev 4.375% 12/01/26 400,000 408,788 Omaha NE Pub Pwr Dist Elec Sys Rev 5.250% 02/01/23 250,000 270,865 Omaha NE Pub Pwr Dist Elec Sys Rev 5.500% 02/01/33 100,000 108,782 Omaha NE Pub Pwr Dist Elec Sys Rev 6.200% 02/01/17 140,000 143,963 Omaha Sanitation & Sewer 5.000% 11/15/29 250,000 305,600 Omaha Sanitation & Sewer 5.000% 11/15/30 250,000 304,847 Omaha Sanitation & Sewer 5.000% 11/15/31 500,000 606,655 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/32 250,000 298,965 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/31 445,000 539,678 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/32 400,000 439,088 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/35 365,000 397,098 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/24 250,000 257,350 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/27 250,000 257,350 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/32 780,000 802,339 NE Pub Pwr Generation Agy Whelan Energy 5.000% 01/01/32 220,000 225,005 Southern Pub Pwr Dist 5.000% 12/15/23 250,000 278,738 14,693,450 TOTAL MUNICIPAL BONDS (COST: $40,342,483) $ 42,866,093 SHORT-TERM SECURITIES (4.0%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.245% (Cost: $1,833,820) 1,833,820 $ 1,833,820 TOTAL INVESTMENTS IN SECURITIES (COST: $42,176,303) (98.8%) $ 44,699,913 OTHER ASSETS LESS LIABILITIES (1.2%) 520,530 NET ASSETS (100.0%) $ 45,220,443 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. ^Variable rate security; rate shown represents rate as of April 29, 2016. OKLAHOMA MUNICIPAL BOND Schedule of Investments April 29, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.2%) Education (20.7%) OK Agric & Mech Colleges Rev (OK St Univ) 5.000% 07/01/39 $ 140,000 $ 154,647 OK Agric & Mech Colleges Rev (OK St Univ) 4.400% 08/01/39 630,000 677,622 *OK Community College Student Fac Rev 4.375% 07/01/30 750,000 811,545 OK Dev Fin Auth Lease Rev Master St Higher Ed 4.400% 12/01/29 250,000 271,207 OK Dev Fin Auth Lease Rev (OK St Higher Ed Master Lease) 4.500% 06/01/26 250,000 250,735 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 581,010 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/29 250,000 303,543 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/34 500,000 596,455 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 582,190 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/30 280,000 309,487 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/31 290,000 319,406 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/32 305,000 334,503 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/33 315,000 344,005 Brd of Regt (OK Univ Science Ctr) 5.000% 07/01/36 1,000,000 1,064,560 Univ of OK Student Hsg (Cameron Univ) Rev 5.500% 07/01/23 250,000 250,387 Univ of OK Rev 5.000% 07/01/37 290,000 331,055 Univ of OK Rev Gen-Ser C 5.000% 07/01/36 500,000 585,905 Univ of OK Rev Gen-Ser C 4.000% 07/01/40 650,000 696,189 Univ of OK Rev Gen-Ser C 5.000% 07/01/38 500,000 582,910 9,047,361 General Obligation (4.1%) Broken Arrow GO Series A 4.125% 08/01/31 180,000 197,617 Oklahoma City OK 5.000% 03/01/27 400,000 428,400 *Oklahoma City OK 4.000% 03/01/24 1,000,000 1,168,940 1,794,957 Health Care (4.7%) OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/25 350,000 440,972 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/29 250,000 302,448 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 4.000% 08/15/38 250,000 263,922 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/42 250,000 275,900 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/37 15,000 15,527 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/37 485,000 495,001 Tulsa Cnty Ind Auth Health Fac 4.600% 02/01/35 250,000 268,650 2,062,420 Housing (0.9%) OK Hsg Fin Agy Single Family Mtg Rev AMT 5.050% 09/01/23 190,000 191,607 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.150% 09/01/29 95,000 95,624 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.200% 09/01/32 90,000 90,677 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.100% 03/01/17 15,000 15,174 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.100% 09/01/17 10,000 10,160 403,242 Other Revenue (27.6%) Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/35 275,000 319,797 Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/40 250,000 290,725 Oklahoma City OK Economic Dev Trust 5.000% 03/01/32 250,000 280,425 Oklahoma City OK Economic Dev Trust 5.000% 03/01/34 500,000 558,285 Oklahoma City OK Economic Dev Trust 5.000% 03/01/33 250,000 279,832 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 4.500% 10/01/31 155,000 160,481 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/27 350,000 425,264 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/28 400,000 483,336 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/29 625,000 750,806 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/36 230,000 267,161 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/39 835,000 962,079 OK Cap Impt Auth (Supreme Court Proj) 4.500% 07/01/26 500,000 503,380 OK Cap Impt Auth (OK St Bureau of Investigation) 4.375% 07/01/22 100,000 100,648 OK Cap Impt Auth (OK St Bureau of Investigation) 4.375% 07/01/23 100,000 100,648 OK Cap Impt Auth (OK St Bureau of Investigation) 4.500% 07/01/24 200,000 201,352 OK State Water Resources Board Rev. 5.000% 10/01/29 250,000 303,767 OK State Water Resources Loan Program Rev. 5.000% 10/01/33 500,000 604,295 Okmulgee Cnty OK Govtl Bldg Auth Sales Tax Rev 4.250% 12/01/35 500,000 538,070 Pawnee Cnty OK Pub Programs Auth Sales Tax Rev 4.875% 02/01/30 145,000 161,214 *Rogers Cnty OK Indl Dev Auth Cap Impt Rev 4.900% 04/01/35 500,000 556,120 Sand Springs OK Muni Auth Capital IMPT Rev 4.250% 01/01/35 250,000 271,593 Sand Springs OK Muni Auth Capital IMPT Rev 4.000% 01/01/36 500,000 525,985 Tahlequah OK Pub Facs Auth Sales Tax Rev 4.000% 04/01/23 550,000 620,488 Tulsa Cnty OK Indl Auth Cap Impts Rev 3.000% 09/01/27 245,000 251,838 Tulsa Cnty OK Pub Facs Auth Capital Impt Rev Ref 3.000% 11/01/22 500,000 538,565 Tulsa Airport Impt Rev 5.000% 06/01/23 420,000 480,358 Tulsa Airport Impt Rev 5.000% 06/01/24 230,000 261,383 Tulsa Airport Impt Rev 5.250% 06/01/25 245,000 279,866 Tulsa Airport Impt Rev 5.250% 06/01/26 360,000 409,374 Tulsa OK Pkg Auth Pkg Rev 4.000% 07/01/25 500,000 549,305 12,036,440 Transportation (8.4%) Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/19 250,000 263,562 Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/21 250,000 262,860 OK St Cap Impt Auth 4.000% 10/01/24 800,000 904,064 OK St Cap Impt Auth 4.000% 10/01/25 1,000,000 1,123,110 OK St Turnpike Auth Rev 5.000% 01/01/28 250,000 287,255 OK St Turnpike Auth Rev 4.000% 01/01/31 500,000 542,280 OK St Turnpike Auth Rev 5.000% 01/01/30 250,000 285,362 3,668,493 Utilities (30.8%) Clinton OK Public Works Auth Utility 4.000% 12/01/34 750,000 813,180 Clinton OK Public Works Auth Utility 4.000% 12/01/39 500,000 529,365 Coweta Pub Works Util Rev 5.000% 08/01/34 100,000 109,821 Glenpool Util Rev 5.100% 12/01/35 250,000 286,350 Grand River Dam Auth Rev 5.000% 06/01/27 1,000,000 1,085,340 Grand River Dam Auth Rev 4.800% 06/01/33 200,000 213,242 *Grand River Dam Auth Rev 5.250% 06/01/40 2,000,000 2,261,360 *Midwest City Municipal Auth Cap Impt Rev 5.000 % 03/01/25 2,000,000 2,346,360 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/34 250,000 262,138 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/31 250,000 292,022 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/34 100,000 120,919 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/39 175,000 189,298 *OK Mun Pwr Auth Rev 5.750% 01/01/24 1,900,000 2,204,190 OK Wtr Resources Brd 5.000% 04/01/28 500,000 558,635 OK Wtr Resources Brd 5.000% 04/01/32 140,000 164,926 Oklahoma St Wtr Resource Brd Rev 4.000% 04/01/25 150,000 170,453 Sallisaw OK Mun Auth Rev 4.450% 01/01/28 100,000 108,002 Sapulpa OK Mun Auth Util Sys Rev 5.000% 04/01/28 750,000 877,687 Seminole OK Utilities Auth Sales Tax Rev 3.000% 09/01/24 100,000 105,363 Seminole OK Utilities Auth Sales Tax Rev 3.150% 09/01/25 380,000 401,231 Seminole OK Utilities Auth Sales Tax Rev 3.300% 09/01/26 315,000 331,418 13,431,300 TOTAL MUNICIPAL BONDS (COST: $39,743,718) $ 42,444,213 SHORT-TERM SECURITIES (2.4%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.245% (Cost: $1,052,446) 1,052,446 $ 1,052,446 TOTAL INVESTMENTS IN SECURITIES (COST: $40,796,164) (99.6%) $ 43,496,659 OTHER ASSETS LESS LIABILITIES (0.4%) 155,913 NET ASSETS (100.0%) $ 43,652,572 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. ^Variable rate security; rate shown represents rate as of April 29, 2016. MAINE MUNICIPAL FUND Schedule of Investments April 29, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (96.6%) Education (19.6%) ME Edl Ln Auth Student Ln Rev 5.875% 12/01/39 $ 130,000 $ 143,157 ME Edl Ln Auth Student Ln Rev 4.450% 12/01/25 100,000 109,665 *ME Health & Higher Ed Facs Auth Rev Ser A-Bowdoin College 5.125% 07/01/39 715,000 787,422 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 110,000 110,838 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 25,000 25,217 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/39 500,000 581,285 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/34 250,000 297,550 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/37 185,000 194,620 ME Health & Higher Ed Facs Auth Rev 4.750% 07/01/31 250,000 278,018 ME Health & Higher Ed Facs Auth Rev Colby Clg 4.000% 07/01/24 270,000 307,835 Regl Sch Unit No 1 ME Lower Kennebec Region Sch Unit 5.000% 02/01/26 100,000 116,026 Univ of ME Sys Rev 4.625% 03/01/29 100,000 103,397 Univ of ME Sys Rev 4.750% 03/01/37 545,000 564,080 Univ of ME Sys Rev 4.750% 03/01/37 5,000 5,121 3,624,231 General Obligation (21.1%) Auburn, ME GO 4.500% 09/01/22 100,000 117,628 Bangor ME 4.000% 09/01/24 155,000 165,532 Falmouth ME GO 4.250% 11/15/31 200,000 221,040 Gorham, ME Unlimited GO 4.000% 10/01/23 100,000 113,600 Gray ME Unlimited GO 4.000% 10/15/26 280,000 304,214 Gray ME Unlimited GO 4.000% 10/15/27 280,000 303,408 Lewiston ME GO 3.000% 01/15/25 185,000 193,839 State of Maine General Obligation 4.000% 06/01/20 150,000 170,891 ME St Hsg Auth Energy Recovery Fd 5.000% 06/15/24 250,000 282,197 Portland ME 4.250% 05/01/29 150,000 162,261 Portland ME 4.125% 10/01/29 100,000 107,856 Portland ME UNLTD GO 5.000% 08/01/21 125,000 152,338 Portland ME 5.000% 08/01/22 125,000 150,353 Presque Isle ME 3.000% 12/01/37 140,000 139,919 Presque Isle ME 3.125% 12/01/39 165,000 164,812 Saco ME GO 4.000% 04/01/28 100,000 108,440 Scarborough, ME GO 4.000% 11/01/28 100,000 112,094 ME Sch Adminstrative Dist # 51 4.250% 10/15/29 250,000 270,705 ME Sch Adminstrative Dist # 51 4.000% 10/15/29 100,000 115,983 Waterville ME GO 4.000% 07/01/25 135,000 151,991 Waterville ME GO 3.000% 04/01/25 250,000 272,730 Wells-Ogunquit Community School Dist. 4.000% 11/01/24 100,000 120,195 3,902,026 Health Care (20.2%) ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 50,000 58,132 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 130,000 149,951 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 10,000 11,418 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 10,000 11,728 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 190,000 203,323 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 190,000 218,783 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 15,000 15,822 *ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/39 610,000 664,876 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/26 115,000 127,859 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 250,000 287,378 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/40 250,000 274,365 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/30 500,000 580,220 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/31 500,000 576,665 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 15,000 18,648 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 235,000 288,556 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 5,000 5,247 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 230,000 239,513 3,732,484 Housing (12.1%) *ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/29 1,000,000 1,160,300 ME St Hsg Auth Mtg Pur 4.000% 11/15/24 45,000 47,764 ME St Hsg Auth Mtg Pur 4.000% 11/15/35 435,000 445,675 ME St Hsg Auth Mtg Pur 4.000% 11/15/30 250,000 256,423 ME St Hsg Auth Mtg Pur 3.300% 11/15/35 330,000 329,871 2,240,033 Other Revenue (7.0%) ME Governmental Facs Auth Ser A 4.000% 10/01/24 200,000 221,286 Maine Municipal Bond Bank 4.000% 11/01/38 125,000 133,441 Maine Municipal Bond Bank 5.000% 11/01/25 125,000 150,724 Maine Municipal Bond Bank 5.000% 11/01/27 100,000 124,281 #Maine Municipal Bond Bank 3.000% 11/01/33 100,000 99,725 ME Mun Bd Bk (Swr & Wtr) Rev Unrefunded 4.900% 11/01/24 5,000 5,016 *PR Pub Fin Corp Comwlth Appropriations 5.375% 06/01/18 515,000 559,882 1,294,355 Transportation (11.0%) *ME Mun Bd Bk Transn Infrastructure Rev 5.000% 09/01/24 1,000,000 1,133,230 Maine St Tpk Auth Spl Oblig 4.000% 07/01/32 250,000 268,360 Portland ME Airport Rev 5.250% 01/01/35 250,000 272,497 Portland ME Airport Rev 5.000% 07/01/22 100,000 117,976 Portland ME Airport Rev 5.000% 07/01/23 100,000 119,525 Portland ME Airport Rev 5.000% 07/01/24 100,000 118,281 2,029,869 Utilities (5.6%) *Kennebunk ME Pwr & Light Dist 5.000% 08/01/22 500,000 523,110 Portland ME Wtr Dist Rev 4.250% 11/01/27 500,000 517,920 1,041,030 TOTAL MUNICIPAL BONDS (COST: $16,867,386) $ 17,864,028 SHORT-TERM SECURITIES (3.0%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.245% (Cost: $548,789) 548,789 $ 548,789 TOTAL INVESTMENTS IN SECURITIES (COST: $17,416,175) (99.6%) $ 18,412,817 OTHER ASSETS LESS LIABILITIES (0.4%) 66,347 NET ASSETS (100.0%) $ 18,479,164 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. ^Variable rate security; rate shown represents rate as of April 29, 2016. #When-issued purchase as of April 29, 2016. NEW HAMPSHIRE MUNICIPAL FUND Schedule of Investments April 29, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (88.1%) Education (13.7%) NH Health & Ed Facs Auth Rev Ref-Univ New Hampshire 5.000% 07/01/28 $ 175,000 $ 217,569 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.625% 06/01/30 50,000 53,751 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.875% 06/01/35 70,000 74,973 *NH Health & Ed Facs Auth Rev Southern NH Univ 5.000% 01/01/17 200,000 204,226 NH Health & Ed Facs Auth Rev Southern NH Univ 5.000% 01/01/20 100,000 113,851 NH Health & Ed Facs Auth Rev Dartmouth College 5.250% 06/01/39 100,000 112,173 776,543 General Obligation (39.1%) Dover NH GO Ref 5.000% 06/15/25 100,000 129,970 Dover NH GO 5.000% 06/15/39 100,000 99,956 Dover NH GO 4.000% 06/15/28 100,000 110,807 Hillsborough NH GO 4.000% 11/01/20 100,000 100,273 Hillsborough NH GO 4.000% 11/01/21 100,000 100,275 Hooksett, NH Sch Dist GO 5.000% 07/15/22 100,000 122,278 Merrimack Cnty NH GO 4.250% 12/01/19 100,000 106,063 Merrimack Cnty NH GO 4.500% 12/01/27 100,000 106,426 Nashua NH GO 3.000% 10/1/35 175,000 179,261 *NH Mun Bd Bk 2009 Series D 4.000% 07/15/25 175,000 189,180 New Hampshire State GO Cap Impt - Ser B 5.000% 12/01/28 75,000 94,242 NH St Cap Impt GO 4.750% 03/01/27 100,000 107,871 Portsmouth NH GO Cap Impt 4.000% 12/01/30 100,000 109,387 *Rochester NH GO Ser A 3.000% 03/01/32 130,000 137,770 Rochester NH GO Ser C 3.000% 10/15/35 100,000 103,100 Salem NH School District GO 5.000% 11/15/24 100,000 126,945 Salem NH School District GO 4.000% 12/01/27 250,000 288,170 2,211,974 Health Care (17.7%) NH Health & Ed Facs Auth Rev Wentworth Douglas Hosp 5.500% 01/01/26 100,000 115,370 NH Health & Ed Facs Auth Rev Conway Hosp 5.250% 06/01/16 100,000 100,256 NH Health & Ed Facs Auth Rev Southern NH Med Ctr 5.250% 10/01/23 100,000 105,495 NH Health & Ed Facs Auth Rev Healthcare Sys-Covenant Hlth-B 5.000% 07/01/24 100,000 107,564 NH Health & Ed Facs Auth Rev Cheshire Med Ctr 4.000% 07/01/39 100,000 103,508 *NH Health & Ed Facs Auth Rev Covenant Health 5.000% 07/01/31 150,000 158,986 NH Health & Ed Facs Auth Rev Catholic Med Center 5.000% 07/01/24 100,000 114,896 *NH Health & Ed Facs Auth Rev Concord Hosp-Ser A 5.000% 10/01/26 100,000 116,363 NH St Health & Ed Fac Covenant Hlth Sys 5.000% 07/01/42 75,000 82,057 1,004,495 Housing (7.1%) NH St Hsg Fin Auth Single Family Mtg Rev 5.350% 07/01/40 70,000 72,066 NH St Hsg Fin Auth Single Family Mtg Rev 4.625% 07/01/25 140,000 146,468 NH St Hsg Fin Auth Single Family Mtg Rev 4.875% 07/01/28 70,000 73,961 NH St Hsg Fin Auth Multi Family Hsg 5.200% 07/01/31 100,000 106,384 398,879 Other Revenue (2.7%) NH St Business Fin Auth Solid Waste Disp Rev - Waste Mgmt Inc 5.200% 05/01/27 150,000 151,925 Transportation (3.7%) Manchester, NH Gen Airport Rev 5.000% 01/01/23 75,000 87,688 NH St Turnpike Sys Rev 5.000% 08/01/25 100,000 120,717 208,405 Utilities (4.1%) NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/29 100,000 116,716 NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/30 100,000 118,037 234,753 TOTAL MUNICIPAL BONDS (COST: $4,775,529) $ 4,986,974 SHORT-TERM SECURITIES (5.6%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.245% (Cost: $318,222) 318,222 $ 318,222 TOTAL INVESTMENTS IN SECURITIES (COST: $5,093,751) (93.7%) $ 5,305,196 OTHER ASSETS LESS LIABILITIES (6.3%) 355,293 NET ASSETS (100.0%) $ 5,660,489 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. ^Variable rate security; rate shown represents rate as of April 29, 2016. NOTE: INVESTMENT IN SECURITIES (unaudited) As of April 29, 2016, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Kansas Municipal Fund Nebraska Municipal Fund Oklahoma Municipal Fund Maine Municipal Fund New Hampshire Municipal Fund Investments at cost $54,682,532 $42,176,303 $40,796,164 $17,416,175 $5,093,751 Unrealized appreciation $3,926,143 $2,528,180 $2,700,495 $996,771 $212,225 Unrealized depreciation ($1,350) ($4,570) $0 ($129) ($780) Net unrealized appreciation (depreciation)* $3,924,793 $2,523,610 $2,700,495 $996,642 $211,445 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of April 29, 2016: Kansas Municipal Fund Level 1 Level 2 Level 3 Total Short-Term Securities $1,369,011 $0 $0 $1,369,011 Municipal Bonds 0 57,238,314 0 57,238,314 Total $1,369,011 $57,238,314 $0 $58,607,325 Nebraska Municipal Fund Level 1 Level 2 Level 3 Total Short-Term Securities $1,833,820 $0 $0 $1,833,820 Municipal Bonds 0 42,866,093 0 42,866,093 Total $1,833,820 $42,866,093 $0 $44,699,913 Oklahoma Municipal Fund Level 1 Level 2 Level 3 Total Short-Term Securities $1,052,446 $0 $0 $1,052,446 Municipal Bonds 0 42,444,213 0 42,444,213 Total $1,052,446 $42,444,213 $0 $43,496,659 Maine Municipal Fund Level 1 Level 2 Level 3 Total Short-Term Securities $548,789 $0 $0 $548,789 Municipal Bonds 0 17,864,028 0 17,864,028 Total $548,789 $17,864,028 $0 $18,412,817 . New Hampshire Municipal Fund Level 1 Level 2 Level 3 Total Short-Term Securities $318,222 $0 $0 $318,222 Municipal Bonds 0 4,986,974 0 4,986,974 Total $318,222 $4,986,974 $0 $5,305,196 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Integrity Managed Portfolios By: /s/ Shannon D. Radke Shannon D. Radke President June 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President June 27, 2016 By: /s/ Adam Forthun Adam Forthun
